Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 26-41 are pending in this application and are the subject of this Office Action.
Specification Objection - Title

Applicant is reminded of the proper content of the title of the invention.
            The title of the invention should be brief, but technically accurate and descriptive.  See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be more descriptive of what is claimed.  
Specification Objection 

The specification at Example 8 exemplifies the inventive concept of the bifunctional linker reagent GMBS and disclosed that this linker can be found at FIG. 26. However, FIG. 26 could not be found in the specification of this application. The specification is objected to.

Claim Objections
At claim 26, line 13, the claim recites “wherein the linker is”. For clarity, the wording used in the claims should be consistent. The linker may not be the same as the bifunctional linker reagent. If “the linker” at line 13 refers to the bifunctional linker reagent, then, “the linker” should be replaced with “the bifunctional linker reagent”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-18 and 20-22 of U.S. Patent No. 9,771,432. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed process would have been obvious over claims 1-14, 16-18 and 20-22 of U.S. Patent No. 9,771,432 in view of Chari et al. and Ebens et al. 

Ebens teaches maytansinoid-antibody conjugates with DM1 or DM4 and GMBS as linker (para. [0766], [0907] Example 8). See also Example 11.
Chari et al. teach a process for the production of cytotoxic conjugates of maytansinoids modified with a thiol group and cell binding agents.  Maytansinoids having a disulfide linker that bears a reactive moiety are linked to cell binding agents, such as antibodies, without prior modification of the cell binding agent (antibody). Most of the methods use DM1 (col. 6 lines 63-66). Representational cytotoxic conjugates are antibody/maytansinoid, antibody fragment (e.g. Fab)/maytansinoid, epidermal growth factor (EGF)/maytansinoid, monoclonal anti-B4/maytansinoid, estrogen/maytansinoid, the current methods of conjugation of maytansinoids with antibodies suffer from the drawbacks of subjecting antibodies to two reaction steps, thus requiring two protein purification steps of gel-filtration to separate the proteins from unconjugated small organic molecules such as SPDP and maytansinoids.  This makes the methods expensive and time consuming, and also results in low product yield”. Thus, Chari teaches not to subject the cell binding agent (e.g. antibody) to two reaction steps, and this is done by first making the modified maytansinoid containing the linking moiety that has a reactive group (such as in Figure 3), and second, reacting the cell binding agent (e.g. antibody) with the modified maytansinoid containing the linking moiety that has a reactive group to produce cytotoxic conjugates (such as in Figure 4) (also col. 5, lines 44-46, col. 6,lines 21-48, col. 7, lines 26-29). The pH of the conjugation to the cell binding agents (antibody) is between 6-8 (col. 4, lines 15-20).
Ascertainment of the difference between the conflicting application and the claims. (MPEP §2141.02)
Claims 26-41 differ from the conflicting patented claims in the specific bifunctional linker reagent used and the fragment of antibody (claims 37-38). However, Ebens disclose the fragment of an antibody that could be used for the claimed product (see above rejection) and that similarly to the linker of claim 1 of the patent the linkers instantly claimed (e.g. GMBS) are also used to make maytansinoid-antibody conjugates (see 
Finding of prima facie obviousness--rational and motivation. (MPEP §2142-2413)
Those of ordinary skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position. One of ordinary skill in the art wanting to prepare the maytansinoid-antibody conjugates of Chari or Ebens would have been motivated to perform the reaction of claims 1-14, 16-18 and 20-22 of US Patent 9,771,432 with the analogous known reactants (GMBS linker reagent and antibody fragments) of Chari et al. or Ebens because one of ordinary skill would have recognized that the process of US Patent 9,771,432 is straightforward, directed to the same subject matter in the same field of art and applicable to the compounds of Chari et al. and Ebens. 
Pursuant to the Supreme  Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A) and (C) apply in this case:
(A)    Combining prior art elements according to known methods to yield predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.

The artisan would have enjoyed a high expectation of success due that the references disclose the same and related reactions.

Claims 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-30 of U.S. Patent No. 9,376,500. Although the process of the instant claims would have been obvious over claims 1-14 and 16-30 of the patent in view of Chari et al. or Ebens et al. (as applied above).
Ascertainment of the difference between the conflicting application and the claims. (MPEP §2141.02)
Claims 26-41 differ from the conflicting patented claims in the specific bifunctional linker reagent used and the fragment of an antibody (claims 37-38). However, Ebens disclose the fragment of an antibody that could be used for the claimed product (see above rejection) and that similarly to the linker of claim 1 of the patent the linkers instantly claimed (e.g. GMBS) are also used to make maytansinoid-antibody conjugates (see page 80 of Ebens and para. [0114], [0122]-[0124]), also with GMBS as linker (para. [0766], [0907] Example 8).
Finding of prima facie obviousness--rational and motivation. (MPEP §2142-2413)
Those of ordinary skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position. One of ordinary skill in the art wanting to prepare the maytansinoid-antibody conjugates of Chari or Ebens would have been motivated to perform the reaction of claims 1-14 and 16-30 of US Patent 9,376,500 with the analogous known reactants (linker GMBS and antibody fragments) of Chari et al. or Ebens because one of ordinary skill would have recognized that the process of US Patent 9,376,500  is straightforward, directed to the same subject matter in the same field of art and applicable to the compounds of Chari et al. and Ebens. 
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A) and (C) apply in this case:
(A)    Combining prior art elements according to known methods to yield predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.

The artisan would have enjoyed a high expectation of success due that the references disclose the same and related reactions.

Claims 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,624,003. Although the claims at issue are not identical, they are not patentably distinct from each other because they teach the same process as claimed herein and the instant claims would have been obvious over claims 1-13 of the patent in view of Chari et al. or Ebens et al. (as applied above).
Ascertainment of the difference between the conflicting application and the claims 
The instant application differs from the conflicting claims in the following ways: 
(1) The claims in the patent do not specify the bifunctional linker reagent and,
(2) the fragment of an antibody as in claims 37-38. 
Finding of prima facie obviousness--rational and motivation 
With regards to difference (1), the specification of the patent teaches at column 17 (lines 11-27) and Figure 25 preferred linkers that are an embodiment for step (a) of the process of the patented claims.  It would have been obvious to one of ordinary skill 
Claims 26-36 and 39-41 cannot be considered patentably distinct over claims 1-13 of the patent when there is a disclosed embodiment of the bifunctional linker and pH that supports claims 1-13 of the patent and falls within the scope of claims 26-38 and 41-45 herein because it would have been obvious to one having ordinary skill in the art to modify the step a) in claims 1-13 of the patent by selecting a specifically disclosed embodiment that supports those claim. Moreover, in view that the patent teaches at Fig. 25 the GMBS linker as embodiment. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being an embodiment within the claims of the patent.
In addition, one of ordinary skill in the art wanting to prepare the maytansinoid-antibody conjugates of Chari or Ebens would have been motivated to perform the reaction of claims 1-13 of US Patent 8,624,003 with the analogous known reactants (linker and antibody fragments) of Chari et al. or Ebens because one of ordinary skill would have recognized that the process of US Patent 8,624,003 is straightforward, directed to the same subject matter in the same field of art and applicable to the compounds of Chari et al. and Ebens. 
Pursuant to the Supreme  Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A) and (C) apply in this case:
(A)    Combining prior art elements according to known methods to yield predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.

The artisan would have enjoyed a high expectation of success due that the references disclose the same and related reactions.

Claims 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,233,257. Although the claims at issue are not identical, they are not patentably distinct from each other because the process of the instant claims would have been obvious over claims 1-15 of the patent in view of Chari et al. or Ebens et al. (as applied above).
Ascertainment of the difference between the conflicting application and the claims. (MPEP §2141.02)
Claims 26-41 differ from the conflicting patented claims in the specific bifunctional linker reagent used and the fragment of antibody (claims 37-38). However, Ebens disclose the fragment of an antibody that could be used for the maytansinoid-antibody conjugate products (see above rejection) and that similarly to the linker of claim 1 of the patent the linkers instantly claimed (e.g. GMBS) are also used to make maytansinoid-antibody conjugates (see page 80 of Ebens and para. [0114], [0122]-[0124]), also with GMBS as linker (para. [0766], [0907] Example 8).
Finding of prima facie obviousness--rational and motivation. (MPEP §2142-2413)
Those of ordinary skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position. One of ordinary skill in the art wanting to prepare the maytansinoid-antibody conjugates of Chari or Ebens would have been motivated to perform the reaction of claims 1-14 of US Patent 10,233,257 with the 
Pursuant to the Supreme  Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A) and (C) apply in this case:
(A)    Combining prior art elements according to known methods to yield predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.

The artisan would have enjoyed a high expectation of success due that the references disclose the same and related reactions.


Claims 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-19 of U.S. Patent No. 10,815,309. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed process with the bifunctional linker GMBS as claimed in claim 26 was covered by claims 18-19 of the patent, with the pH of claims 26-27 was covered by claims 2-3 of the patent, with the maytansinoid comprising a thiol group was covered by claims 5-6 of the patent and with the particular cell binding agents was covered by claims 7-14 of the patent. The claimed invention is anticipated by the patented claims.

Conclusion
Claims 26-41 are rejected. No claim is in condition for allowance.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626